986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Monroe Roosevelt PARKER, Petitioner.
No. 91-8025.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 27, 1991Decided:  February 17, 1993

On Petition for Writ of Mandamus.
Monroe Roosevelt Parker, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL, HALL, and WILKINS, Circuit Judges.
PER CURIAM:


1
Monroe Roosevelt Parker filed a mandamus petition seeking an order compelling the district court to release him pending his appeal and to have his request for collateral relief construed as a petition for habeas corpus under 28 U.S.C.A. § 2241 (West 1971) rather than as a motion under 28 U.S.C.A. § 2255 (West 1971).  He also seeks an evidentiary hearing in district court.


2
As stated in Parker's petition, this court has already determined that he is not entitled to be released pending his appeal.  Mandamus relief is both unnecessary and inappropriate when a petitioner has already obtained the review he seeks through an appeal.   See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987);   In re United Steelworkers of America, 595 F.2d 958, 960 (4th Cir. 1979).  To the extent Parker seeks an order compelling the district court to reconsider his section 2241 petition, his remedy was to appeal the district court's dismissal, and mandamus relief may not be used as a substitute.  See id.  Therefore, we grant leave to proceed in forma pauperis, but we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED